DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1102” has been used to designate both graph 1102 and line 1102.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph 0051, line 22 recites “line 1102”; however, the paragraph previously recites “graph 1102”.  Paragraph 0080, line 14 delete “3208” and replace it with –1708--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 10-12, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Link et al. (US 2016/0260565).
With respect to claim 1, Link discloses an industrial locking system (paragraph 002 discloses a locking system for a machine), comprising: an actuator assembly comprising a locking tongue, the locking tongue comprising an engagement hole (actuator 1, comprises hole 46); and a locking switch (16, figure 2) comprising: a housing comprising at least two entry slots configured to receive the locking tongue from respective at least two directions of approach (figure 2 discloses locking switch 16 with a housing and two entry slots 22), and a solenoid-driven locking bolt configured to engage with the engagement hole while the locking tongue is inserted into any one of the at least two entry slots (paragraph 0044 discloses a stator and coil arrangement for moving lock element 24, see figures 3 and 4).
With respect to claim 2, Link discloses the industrial locking system of claim 1, wherein the locking tongue comprises a radio frequency identifier (RFID) tag mounted adjacent to the engagement hole, and the locking switch further comprises detection circuity configured to detect that the locking tongue has been inserted into any one of the at least two entry slots based on detection of the RFID tag, and to generate a control signal in response to detection of the locking tongue.  Paragraph 0038 discloses that the actuator 1 has an RFID tag and the coil 38 of switch 16 reads the tag.
With respect to claim 8, Link discloses the industrial locking system of 1, wherein the at least two entry slots are oriented on respective adjacent faces of the housing.  Figure 2 discloses slots 22 oriented on respective adjacent faces.
With respect to claim 10, Link discloses the industrial locking system of claim 1, wherein the locking tongue is formed on a first end of an actuating shaft, a second end of the actuating shaft is mounted in a recess of a base of the actuator assembly, and the actuator assembly is configured to allow the locking tongue to at least one of pivot or slide relative to the base away from a normal axis of the locking tongue.  Figures 3 and 4 discloses that the actuator 1 comprises a first and second ends and to slide into the switch element 16.
With respect to claim 11, Link discloses a system for locking industrial safety guarding, comprising: a locking switch comprising at least two entry slots formed on respective at least two adjacent sides of a housing of the locking switch (switch element 16 with openings 22, figure 2); and an actuator assembly comprising a locking tongue configured to be received by any entry slot of the at least two entry slots (locking actuator 1, figure 3), wherein the locking switch further comprises a solenoid-actuated locking bolt configured to, in response to advancement of the locking bolt while the locking tongue is inserted into any entry slot of the at least two entry slots, engage with an engagement hole formed on the locking tongue (paragraph 0044 discloses a stator and coil arrangement for moving lock element 24 into hole 46 of actuator 1, see figures 3 and 4).
With respect to claim 12, Link discloses the system of claim 11, wherein a radio frequency identifier (RFID) tag is affixed to the locking tongue, and the locking switch further comprises detection circuitry configured to detect a presence of the RFID tag in response to insertion of the locking tongue into an entry slot of the at least two entry slots, and to generate a control signal in response to detecting the presence of the RFID tag. Paragraph 0038 discloses that the actuator 1 has an RFID tag and the coil 38 of switch 16 reads the tag.
With respect to claim 17, Link discloses the system of claim 11, wherein the locking tongue is mounted in a recess of a base of the actuator assembly and is configured to at least one of pivot or slide relative to the base away from a normal axis of the locking tongue. Figures 3 and 4 discloses that the actuator 1 comprises a first and second ends and to slide into the switch element 16.
With respect to claim 18, Link discloses a locking switch, comprising: a housing comprising two or more entry slots, wherein each of the two or more entry slots is configured to receive a locking tongue (switch element 16 with openings 22 to receive actuator 1, figure 2); and a solenoid-driven locking bolt inside the housing and configured to engage with an engagement hole formed in the locking tongue in response to advancing to a locked position while the locking tongue is inserted into any one of the two or more entry slots (paragraph 0044 discloses a stator and coil arrangement for moving lock element 24 into hole 46 of actuator 1, see figures 3 and 4).
Allowable Subject Matter
Claims 3-7, 9, 13-16, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 3 is allowable over the prior art of record, because the prior art of record does not disclose wherein the detection circuitry comprises at least two RFID coils mounted inside the housing above the at least two entry slots, respectively, the at least two RFID coils are electrically connected in series, and the detection circuity is configured to detect the RFID tag based on measurement of a current through the at least two RFID coils.
	Claim 9 is allowable over the prior art of record, because the prior art of record does not disclose wherein the locking tongue is formed on an end of an actuating shaft, and the actuating shaft is split by a gap.
	Claim 13 is allowable over the prior art of record, because the prior art of record does not disclose wherein the detection circuity comprises at least two series connected RFID coils respectively corresponding to the at least two entry slots, and is configured to detect the presence of the RFID tag based on a monitoring of a current signal through the at least two series connected RFID coils.
	Claim 16 is allowable over the prior art of record, because the prior art of record does not disclose wherein the locking tongue is formed on an end of an actuating shaft that is split by a gap.
	Claim 19 is allowable over the prior art of record, because the prior art of record does not disclose further comprising two or more radio frequency identifier (RFID) coils mounted inside the housing and positioned above the two or more entry slots, respectively, wherein the two or more RFID coils are electrically connected in series, and each of the two or more RFID coils is configured to, in response to insertion of
the locking tongue into a corresponding one of the two or more entry slots, detect a
presence of an RFID tag mounted on the locking tongue.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836